Order modified by increasing the allowance to the plaintiff to fourteen dollars a week and the allowance for each child to the sum of nine dollars a week, such payments to begin from the date of the order hereon, and by striking out the last sentence of the fourth ordering paragraph and inserting in its place the following: “ That for the period of said two weeks or during the said attendance of any or all of said children at a summer camp or other vacation resort, the defendant shall be entitled to deduct from the thirty-six dollars a week herein provided for the support of the four children, the sum of nine dollars a week for each child;” upon condition that within ten days from the entry of the order hereon the plaintiff sign a stipulation, to be incorporated in the decree, relinquishing her right to live in the apartment in the house owned by the defendant, as provided in the original decree. In the event that plaintiff fail to file the stipulation as herein provided, the order is modi*731fled to the extent only of changing the figures in the fourth ordering paragraph from thirty dollars and seven dollars and fifty cents to thirty-three dollars and eight dollars and twenty-five cents respectively. As so modified, the order is affirmed, without costs. We are of opinion that the changed circumstances and conditions, including the increase in the defendant’s salary, justify a further allowance to the plaintiff by way of alimony and an increase of the award made for the support of the four children, the issue of the marriage between the parties. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur. Settle order on notice.